[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR CHILD SUPPORT PAYMENTS
The plaintiff in the above-captioned case is hereby ordered to pay the following in weekly child support payments to the defendant, John M. Paixao as her contribution to the support of their two minor children:
    1. The court finds the plaintiff in arrearage for missed child support payments dating back to Oct 2, 1987. The total arrearage owed is $6,800.00. The plaintiff Denise M. Paixao shall pay to the defendant John M. Paixao thirty dollars ($30.00) per week in arrearage for missed child support payments.
    2. The plaintiff shall pay the defendant ten dollars ($10.00,) per week in contemporaneous child support payments. The total of items 1 and 2  equals a payment of forty dollars ($40.00) per week to the defendant.
The court further orders that the plaintiff notify this court if her weekly salary should increase by seventy-five dollars ($75.00) or more so that the court may consider further modification of these orders.1
The Hon. Raymond R. Norko, Judge CT Page 9298